Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
Claims 2-21 have been examined in this application. This communication is the first action on the merits.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 is in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 2 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 2 does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: 
receiving a first query comprising a user ID and campaign IDs/identifying based on the user ID a selected one of the nodes/assigning the received first query to the selected node for evaluation/retrieving, at the selected node, a first key from the received first query, the first key comprising the user ID and a first one of the campaign IDs/determining, at the selected node, if the first key matches a key stored/responsive to determining that the first key matches a key stored returning an indication that the user ID and first campaign ID associated with the first query are unavailable. The claim also recites the abstract concept of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG:  identifying based on the user ID a selected one of the nodes/assigning the received first query to the selected node for evaluation. These claimed limitations, under their broadest reasonable interpretation, cover performance in the human mind but for the recitation of generic computing element – see below, and thus are still in the mental process category.
	This judicial exception is not integrated into a practical application. Claim 2 includes the additional elements of nodes/assignment module/data cache, and storing data in cache memory. The nodes/assignment module/data cache represent generic computing elements. Storing data in cache memory represents insignificant extra-solution activity. The additional elements do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. 
Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the computing elements of Claim 2 represent generic computing elements. Storing data in cache memory represents insignificant extra-solution activity – i.e. it represents a well-known and commonly-used means of storing data in a computing system that allows for future data requests to be served faster, as known to one of ordinary skill in the art at the effective filing date of the invention.  The additional elements do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 2 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Independent claims 11, 18 are directed to a computer-readable medium and machine for performing the claimed limitations of claim 2, thus meeting the Step 1 eligibility criterion. The claims recite the same abstract idea of Claim 2. The claims perform the claimed limitations of claim 2 using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 2.
Remaining dependent claims 3-10, 12-17 and 19-21 further narrow the abstract ideas of the independent claims. The claims further include the additional elements of a bidding machine, and flushing the data cache. The bidding machine represents a generic computing element. Flushing cached data represents insignificant extra-solution activity – i.e. it represents a well-known and commonly-used operation that is performed on cached data within a computing system in order to help smoothen/improve computer speed, as well as for security purposes, as known to one of ordinary skill in the art at the effective filing date of the invention. The additional elements do not, alone or in combination with the other additional elements, improve the functioning of the computing device or another technology/technical field, or apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 17 of U.S. Patent No. 11244360. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference is the following:

Limitations in Instant Application:
responsive to determining that the first key matches a key stored in the data cache of the ad collision machine: returning an indication that the user ID and first campaign ID associated with the first query are unavailable.

Limitations in Patent No.  11244360 :
responsive to determining that the first key does not match any key stored in the data cache of the ad collision machine: writing the received key to the cache; and returning an indication that the user ID and first campaign ID associated with the first query are available.
However, it would have been obvious to one having ordinary skill in the art to change responsive to determining that the first key matches a key stored in the data cache of the ad collision machine: returning an indication that the user ID and first campaign ID associated with the first query are unavailable    to responsive to determining that the first key does not match any key stored in the data cache of the ad collision machine: writing the received key to the cache; and returning an indication that the user ID and first campaign ID associated with the first query are available  in order to cover slightly broader limitations. Furthermore, the claimed elements perform the same function as before.


The prior art of record does not teach neither singly nor in combination the limitations of claims 2-21.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Karassner (20090265243) teaches identifying duplicate content that was rendered on the same page as other content, to prevent duplication of the same content on the ad content display page. However, it lacks the combination of features as claimed by the independent claims of the instant invention.
Ayars (10984455) teaches removing duplicate content generator from a page as well as duplicate content within disparate content generators. However, it lacks the combination of features as claimed by the independent claims of the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, AU 3622
11/24/2022